PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  _____________

                      No. 13-4057
                     _____________

               LEONARD G. YOUNG, JR.,
                                  Appellant

                            v.

   JEFFREY MARTIN, DEPUTY SUPERINTENDENT
GREENE SCI, in his official and individual capacity; LOUIS
 S. FOLINO, SUPERINTENDENT GREENE SCI, in his
    official and individual capacity; MAJOR LORINDA
WINFIELD; CAPTAIN ANTHONY GUMBAREVIC, in his
  official and individual capacity; CO #1 MOODY, in his
                official and individual capacity
                       _______________

      On Appeal from the United States District Court
         for the Western District of Pennsylvania
            (District Court No. 2-10-cv-00284)
      Magistrate Judge: Honorable Cynthia R. Eddy
                    _______________

                Argued: October 29, 2014

 Before: MCKEE, Chief Judge, GREENAWAY, JR., and
            KRAUSE, Circuit Judges.
                (Filed: September 8, 2015)
                    _______________


Elizabeth F. Collura
Robert J. Ridge (Argued)
Clark Hill
301 Grant Street
One Oxford Centre, 14th Floor
Pittsburgh, PA 15219
      Counsel for Appellant


Sandra A. Kozlowski
Kemal A. Mericli (Argued)
Office of Attorney General of Pennsylvania
564 Forbes Avenue
Pittsburgh, PA 15219
      Counsel for Appellees
                     _______________

                OPINION OF THE COURT
                    _______________

KRAUSE, Circuit Judge.

      Leonard G. Young, Jr., a Pennsylvania prisoner with a
long history of mental illness, filed suit alleging that
Appellees-Defendants1 violated his Eighth Amendment rights

      1
        Appellees-Defendants include Jeffrey Martin, Deputy
Superintendent Greene SCI, in his official and individual




                             2
by securing him in a four-point restraint chair, naked, for
fourteen hours, although he did not pose a threat to himself or
others. Because we agree with Young that the District Court
erred as a matter of law in granting summary judgment
against him, we will vacate the judgment and remand for
further proceedings.

I.    Factual Background

       For over six years, Young has been held in solitary
confinement, housed in either the Restrictive Housing Unit
(“RHU”) or the mental health unit of different Pennsylvania
prisons because of his extensive disciplinary history and
history of mental illness. Since childhood, Young has been
diagnosed with various forms of mental illness, including
bipolar disorder and schizoaffective disorder. However, since
his detention over these past several years in solitary
confinement, consisting of isolation for 23 hours per day and
one hour of recreation time in a solitary pen on weekdays,
Young’s symptoms of mental illness have intensified,
including visual and auditory hallucinations, paranoid
thoughts, throwing and smearing his own feces, episodes of
self-harm, and suicidal impulses. Indeed, since living in these
conditions of prolonged isolation, his numerous suicide
attempts have included efforts to hang himself and to break
his own neck by banging his head against the wall.

capacity; Louis S. Folino, Superintendent Greene SCI, in his
official and individual capacity; Major Lorinda Winfield;
Captain Anthony Gumbarevic, in his official and individual
capacity; CO #1 Moody, in his official and individual
capacity, and referenced as “Defendants” throughout this
opinion.




                              3
       On the evening of September 20, 2009, while Young
was confined in the RHU at State Correctional Institution
(“SCI”)-Greene, his cell door was mistakenly unlocked and
left open by a Corrections Officer (“CO”) in the control room.
He exited his cell, walked up the stairs to the second tier of
the RHU, and seated himself on an internal ledge above the
law library. What next transpired was captured in the
ordinary course by prison surveillance cameras and handheld
video cameras operated by COs.2

       When other inmates saw Young on the roof they began
calling to him from their cells. In the meantime, Lieutenant
Kirby and a group of COs gathered on the floor below
Young. From his perch, Young shouted that he was
protesting for prisoners’ rights and for the return of some of
his property. Two COs watching Young from the balcony
chatted with each other and laughed as he talked. Young
remained crouched on the roof voicing his complaints for
approximately seven minutes before following the COs’
orders to step back onto the second tier and to close himself
inside the shower. Once there, he again complied with
orders, placed his hands behind his back, and pushed his
forearms through the shower tray slot so the COs could
handcuff and then remove him, secured, from the shower. As
the COs escorted him to the stairs, Young passively refused to
walk by laying down on the ground. His ankles then were
      2
         The facts set forth here are drawn from the video and
documentary evidence of record. In reviewing a grant of
summary judgment, we must draw all reasonable inferences
in favor of the nonmoving party; we therefore set forth the
facts in the light most favorable to Young. See Tri-M Grp.,
LLC v. Sharp, 638 F.3d 406, 415 (3d Cir. 2011).




                              4
shackled and the COs carried him down the stairs. Young
again passively refused to walk when they reached the bottom
of the staircase. At no time throughout this incident did
Young verbally threaten or attempt to physically engage any
of the COs.

       After the COs carried Young to a nearby corridor and
placed him face down on the ground with his hands and
ankles cuffed, four COs stood over him and further restrained
his limbs. Young remained motionless on the ground and did
not struggle during this process. However, rather than asking
Young to submit to a routine strip search and although he had
not spit on anyone, the COs placed a spit mask on him and
cut off Young’s clothes to perform a prone strip search.3
Young complained but did not physically resist the search; no
contraband was found.

        After the search was complete, Young, naked, cuffed,
and compliant, was hoisted to his knees and photographed for
several minutes to record any injuries he may have sustained
during the incident.       While the pictures were taken,
Lieutenant Kirby left the scene to obtain the requisite
authorization for placing Young in a four-point restraint chair.
Young repeatedly asked why he was going to be placed in a
restraint chair, but received no answer.4 When the restraint
       3
         As a matter of prison policy, a strip search is
performed after an inmate escapes from his cell to ensure that
he did not acquire any contraband.
       4
        In a videotaped debriefing immediately following
Young’s placement in the observation cell, Lieutenant Kirby
acknowledged that Young was secured by the COs after
Young stepped into the shower but went on to say that he was




                               5
chair arrived, he was strapped into it, naked, and a smock was
placed over his lap. Again, Young did not physically resist
the COs but he did object to his treatment. He complained
several times that the restraints were too tight and he cried out
in pain while being strapped into the chair and again when he
was wheeled to a psychiatric observation cell. Young also
repeatedly asked that the smock on his lap be adjusted to fully
cover his genitals, but the COs refused to comply with his
request.

       At approximately 8:46 p.m., Young was wheeled into
the air-conditioned cell and left naked, except for the smock
on his lap. Upon his arrival, a nurse determined that his
straps were too tight and loosened them accordingly. As
reflected in the reports generated over the time he spent in the
psychiatric observation cell, medical personnel continued to


placed in the restraint chair due to the seriousness of his
actions. Written reports prepared after the incident also state
that Young was placed in the restraint chair “due to his
actions,” J.A. 314, and that “due to [the] seriousness of [his]
actions and blatant disregard for potential injury to himself or
staff that inmate Young would be [p]laced in the restraint
chair to prevent him from harming himself or staff. This was
authorized by the [s]hift commander prior to placement,” J.A.
312. A different report states that “[d]ue to the serious[]
nature of the inmate[’]s actions, and his continued refusal of
orders, Capt. Gumbarevic determined that the inmate should
be placed into the restraint chair for his protection. After
conferring with Dep. Martin, and Act. Supt. Capozza,
restraint chair placement was authorized.” J.A. 308.




                               6
monitor Young’s condition. Around 11:00 p.m., Young told
a nurse that he wanted to move his hands “a bit” and was
“talkative and joking [with] staff in no distress” or pain. J.A.
193. Young fell asleep in the chair sometime after 1:20 a.m.
and woke up at 5:20 a.m., requesting “a shot in the ass” of
pain medication. J.A. 193, 196. He was “cooperative,”
agreed to see a psychiatrist and take medication, and
lamented the “next time” he would be in the restraint chair
because “that’s just how it is [with him].” J.A. 196.

       Later in the morning, Young was still naked in the
chair and became agitated because of his continued restraint.
Upset, he told the COs that he would “act out” when released.
J.A. 604. Because he was “loud” and “making demands,”
prison officials declined to remove him from the restraint
chair. J.A. 196. He was finally released a couple hours later
once officials were satisfied that he had calmed down.

       All told, Young was confined in the restraint chair
from approximately 8:46 p.m. to approximately 10:30 a.m.
the next morning—a nearly fourteen-hour period that
significantly exceeded the two-hour maximum recommended
by the chair’s manufacturer and the eight-hour maximum,
absent special authorization, permitted by the prison’s
regulations. See J.A. 180. Upon release, Young was shaking
uncontrollably and repeatedly complained that he was “cold
down to his bones” because of the air conditioning blowing
on his naked body for fourteen hours. J.A. 287. His legs
were so numb that he could not walk, and he had to be
wheeled back to the RHU in the chair.5 As Defendants’
       5
        Young’s cell door was inadvertently opened again on
September 22, 2009. From the surveillance video, it is
unclear whether he fell out of his cell or ran out. Regardless,




                               7
counsel conceded at oral argument, there is no evidence in the
record that anyone provided the requisite authorization to
exceed the prison’s eight-hour maximum. Oral Argument at
44:01-49:49, available at http://www2.ca3.uscourts.gov/oral
argument/audio/13-4057Youngv.Martin,%20et.al.mp3.

II.   Procedural Background

        Young initiated suit in March 2010 and, in August
2010, filed an amended complaint, claiming, among other
things, that his placement in the restraint chair was purely
punitive and constituted excessive force in violation of the
Eighth Amendment. The Defendants moved for summary
judgment, arguing that their actions were justified by Young’s
extensive disciplinary history. In addition, Young filed a
motion to stay the proceedings pending the outcome of an
investigative report by the Department of Justice (“DOJ”)
regarding the treatment of mentally ill prisoners in the
Pennsylvania prison system and also requested that the
District Court provide him with funding for a mental health
expert.



most of the reports of the incident state that he “lunged” at
Officer Biagini, who was just outside the cell, J.A. 404, and
that Officer Biagini was not harmed by Young. Following
the incident, Young was strip searched and returned to his
cell. Young’s Eighth Amendment claim is not based on this
incident. He references it to demonstrate that the COs’
response on September 20th involved the use of excessive
force because, following the arguably more serious event on
September 22nd, he was not placed in the restraint chair and
instead was returned to his cell in the RHU.




                              8
       The District Court granted the Defendants’ motion for
summary judgment, denied Young’s motion to stay, and
declined to allocate funds for an expert. Focusing on
Young’s “paramount claim” that “Defendants violated his
Eighth Amendment rights by subjecting him to a prolonged
period of strict mechanical restraint in the restraint chair,” the
District Court concluded that the “Defendants acted
professionally and within constitutional parameters in
subduing and placing Plaintiff in a restraint chair for about
fourteen hours . . . .” Young v. Beard, Civ. No. 10-0284,
2013 WL 5230796, at *8, *11 (W.D. Pa. Sept. 17, 2013).
Specifically, the District Court found that Young was
“agitated” and the Defendants brought him “under control
using minimal force” especially since he indicated he would
“act out” when released and he was “violence-prone,”
mentally ill, and suicidal. Id. at *11. The District Court also
found the record lacked evidence that Young suffered “actual
harm,” let alone “any risk of ‘serious’ harm, considering not
only the seriousness of the potential harm and the likelihood
that the harm will actually occur, but any evidence that
unwilling exposure to that risk violate[d] contemporary
standards of decency.” Id. at *12. The District Court
therefore concluded that the Defendants did not use excessive
force and granted the Defendants’ motion for summary
judgment. Young timely appealed.




                                9
III.   Jurisdiction and Standard of Review

        The District Court had jurisdiction pursuant to 28
U.S.C. § 1331.6 We have jurisdiction pursuant to 28 U.S.C.
§ 1291. We exercise plenary review over a district court’s
order granting summary judgment, applying the same
standard as the district court. See Tri-M Grp., 638 F.3d at
415. We will affirm only if “drawing all reasonable
inferences in favor of the nonmoving party, there is no
genuine issue as to any material fact and [ ] the moving party
is entitled to judgment as a matter of law.” Ruehl v. Viacom,
Inc., 500 F.3d 375, 380 n.6 (3d Cir. 2007) (citation omitted);
see also Fed. R. Civ. P. 56(a). If, on the other hand,
“reasonable minds could differ . . . [then] an issue of material
fact remains . . . for the trier of fact, and the grant of summary
judgment . . . must be reversed.” J.E. Mamiye & Sons, Inc. v.
Fid. Bank, 813 F.2d 610, 617 (3d Cir. 1987) (citations
omitted).

IV.    Analysis

       The main issue presented on appeal is whether the
District Court erred by granting summary judgment in favor
of the Defendants by concluding that they did not violate
Young’s Eighth Amendment rights when they strapped him
in a restraint chair, naked, for fourteen hours, in the absence
of any imminent threat of bodily harm to himself or others.
Young argues that his placement in the restraint chair
constituted use of “excessive force,” relying on the Supreme


       6
          The parties consented to the Magistrate Judge’s
jurisdiction pursuant to 28 U.S.C. § 636(c)(1). For ease of
reference, we refer to the District Court throughout.




                               10
Court’s decision in Hope v. Pelzer, 536 U.S. 730 (2002).7
Appellant’s Br. 31. The Defendants argue that we should
analyze this as a “conditions of confinement” case under
Fuentes v. Wagner, 206 F.3d 335 (3d Cir. 2000). For the
reasons set forth below, we conclude that the District Court
erred in granting summary judgment because it did not
analyze the case under Hope and failed to draw all reasonable
inferences from the facts in Young’s favor.

      A.     The Applicable Eighth Amendment Framework

       The Eighth Amendment prohibits the infliction of
“cruel and unusual punishments.” U.S. Const. amend. VIII;
Whitley v. Albers, 475 U.S. 312, 318-19 (1986). The
Supreme Court has interpreted this prohibition both to bar
prison officials from using excessive force against inmates,
see Hudson v. McMillan, 503 U.S. 1, 6-7 (1992), and to
impose affirmative duties on prison officials to “provide
humane conditions of confinement,” see Farmer v. Brennan,
511 U.S. 825, 832 (1994). Depending on which of these
Eighth Amendment claims a plaintiff seeks to pursue,
different elements must be proven and different lines of cases
applied. While claims of use of excessive force require
consideration of “the need for the application of force, the
relationship between the need and the amount of force that
      7
         He also relies on Giles v. Kearney, 571 F.3d 318,
326-27 (3d Cir. 2009), where we reversed a grant of summary
judgment on a prisoner’s claim of excessive force. While
Giles also analyzes the use of force on a prisoner who was
already subdued, it is of limited applicability as it does not
address Hope or the use of restraint chairs or other
mechanical restraints.




                             11
was used, and the extent of injury inflicted,” Whitley, 475
U.S. at 321 (citation and internal quotation marks omitted),
claims concerning conditions of confinement require a
plaintiff to show that the prison conditions “pos[ed] a
substantial risk of serious harm” and that the prison officials
were deliberately indifferent to that risk, Farmer, 511 U.S. at
834.

        The parties dispute whether Young’s claims regarding
the use of the four-point restraint chair, i.e., a mechanical
restraint, fall into the category of excessive force or
conditions of confinement, and, as one district court has
observed, our “[c]ase law does not provide a clear answer for
which analysis applies.” Zimmerman v. Schaeffer, 654 F.
Supp. 2d 226, 248 (M.D. Pa. 2009). We last addressed the
issue of whether the use of a restraint chair constituted an
Eighth Amendment violation in Fuentes. However, that case,
decided before Hope, is distinguishable on its facts and left
open the issue of whether the use of mechanical restraints
should be analyzed under the Supreme Court’s excessive
force or conditions of confinement jurisprudence.

       In Fuentes, the inmate began kicking his cell door and
yelling for a CO, while complaining that another inmate
urinated in his cell. 206 F.3d at 339. The COs cuffed
Fuentes through his food slot and entered his cell to conduct a
search. Id. A struggle ensued, and the COs eventually
wrestled Fuentes to the floor. Id. Fuentes continued to yell
while one CO held him on the ground as another cuffed his
legs. Id. At the same time, the Assistant Warden authorized
use of the restraint chair for eight hours, in accord with the
prison’s regulations. Id. at 339, 340. Fuentes argued that use
of the restraint chair was purely punitive and violated his
Eighth Amendment rights because he was no longer a threat




                              12
once he was restrained. Id. at 340, 343-44. Because it was
“undisputed that the prison policy for the use of the restraint
chair was followed,” we concluded that the prison officials
were not deliberately indifferent to Fuentes’s health or well-
being, consistent with a conditions of confinement analysis.
Id. at 345. We also concluded that the prison officials did not
place Fuentes in the chair “maliciously and sadistically to
cause harm,” consistent with an excessive force analysis. Id.
at 345-46.

        Despite some facial similarities to Young’s case, the
facts of Fuentes are sufficiently different that its holding is of
limited applicability here for three reasons. First, Fuentes’
placement in the restraint chair occurred contemporaneously
with the physical altercation with the COs. That is, the chair
was an instrument used by prison officials to subdue an
actively combative prisoner. In contrast, Young never
engaged in a physical altercation and was placed in the
restraint chair while entirely docile.

       Second, Fuentes’ placement in the restraint chair was
in accord with prison regulations, as he posed an immediate
threat to the COs, and he was released after eight hours.
Young, on the other hand, was not an immediate threat to
himself or others, as he was shackled and face down on the
ground, and there is no evidence that any prison official
authorized Young’s confinement in the restraint chair in
excess of the eight-hour maximum otherwise permitted under
the prison regulations. See Oral Argument at 44:01-49:49,
available at http://www2.ca3.uscourts.gov/oralargument/
audio/13-4057Youngv.Martin,%20et.al.mp3.

        Finally, Fuentes does not answer the question of what
legal framework applies in the face of a claim that the use of




                               13
mechanical restraints violated a prisoner’s Eighth
Amendment rights. See Zimmerman, 654 F. Supp. 2d at 249
(“The Third Circuit has not since considered the
constitutionality of mechanical constraints, but to the extent
that Fuentes . . . conflict[s] with Hope, the Supreme Court
case is binding authority.”). The Supreme Court’s more
recent decision in Hope, however, does.

        In Hope, the Supreme Court specifically addressed the
issue of whether the use of mechanical restraints constituted
cruel and unusual punishment. Larry Hope, an Alabama
prisoner, fell asleep during a “morning bus ride to [his] chain
gang’s worksite.” Hope, 536 U.S. at 734. He “was less than
prompt in responding to an order to get off the bus” and
eventually got into a “wrestling match with a guard.” Id.
Hope was handcuffed, placed in leg irons, and transported
back to the prison where he was cuffed on a “hitching post.”
Id. “The guards made him take off his shirt, and he remained
shirtless all day while the sun burned his skin.” Id. at 734-35.
He was chained to the post for seven hours and was given
water only once, denied bathroom breaks, and taunted by the
guards. Id. at 735.

        After noting that “unnecessary and wanton inflictions
of pain are those that are totally without penological
justification,” the Supreme Court concluded that, on the facts
alleged by Hope, “the Eighth Amendment violation is
obvious.” Id. at 737-38 (internal quotation marks and citation
omitted). The Court explained:

              Any safety concerns had long since
       abated by the time petitioner was handcuffed to
       the hitching post because Hope had already
       been subdued, handcuffed, placed in leg irons,




                              14
       and transported back to the prison. He was
       separated from his work squad and not given
       the opportunity to return to work. Despite the
       clear lack of an emergency situation, the
       respondents knowingly subjected him to a
       substantial risk of physical harm, to
       unnecessary pain caused by the handcuffs and
       the restricted position of confinement for a 7-
       hour period, to unnecessary exposure to the heat
       of the sun, to prolonged thirst and taunting, and
       to a deprivation of bathroom breaks that created
       a risk of particular discomfort and humiliation.
       The use of the hitching post under these
       circumstances violated the “basic concept
       underlying the Eighth Amendment[, which] is
       nothing less than the dignity of man.” Trop v.
       Dulles, 356 U.S. 86, 100 (1958). This punitive
       treatment amounts to gratuitous infliction of
       “wanton and unnecessary” pain that our
       precedent clearly prohibits.

Id. at 738 (footnote omitted).

        The Defendants do not dispute that Hope controls as to
which Eighth Amendment test applies to analyze the use of
mechanical restraints. See Zimmerman, 654 F. Supp. 2d at
249 (Hope is the controlling case on the “constitutionality of
mechanical restraints”). They contend, however, that the
Supreme Court in Hope “applied the conditions of
confinement/deliberate indifference test of Farmer v.
Brennan.” Appellees’ Br. 34-35. We disagree because the
language and reasoning of the opinion reflect that the Court,
in fact, was applying the excessive force test.




                                 15
        After reciting the facts, the Supreme Court reaffirmed
that “unnecessary and wanton infliction[s] of pain . . .
constitute[ ] cruel and unusual punishment,” including those
that are “totally without penological justification.” Hope, 536
U.S. at 737 (quoting Whitley, 475 U.S. at 319 and Rhodes v.
Chapman, 452 U.S. 337, 346 (1981)) (internal quotation
marks omitted). The Court referred to Farmer briefly but its
analysis of whether the use of mechanical restraints violated
the Eighth Amendment indisputably began and ended in
terms drawn from its excessive force jurisprudence, i.e.,
Whitley, because it held that Hope’s “punitive treatment”
amounted to the “gratuitous infliction of ‘wanton and
unnecessary’ pain” that was “clearly prohibit[ed].” Id. at 738.
Thus, in Hope, the Supreme Court applied its excessive force
jurisprudence for the first time to a prisoner’s allegation that
his placement in mechanical restraints was unconstitutional.

       We conclude, under Hope, that Young’s claims should
be analyzed under the excessive force test and that such
analysis demonstrates that the District Court’s grant of
summary judgment was in error. We now turn to the task of
applying this test to the record before us.8

       8
         While we conclude that the particular claims here
concerning the use of mechanical restraints are properly
analyzed under the excessive force test, we note that the
record in this case, reflecting Young’s detention in solitary
confinement for over six years, and the DOJ investigative
report, detailing prolonged solitary confinement at SCI-
Greene and five other Pennsylvania prisons, raise serious
concerns under the Eighth Amendment’s conditions of
confinement test. As Justice Kennedy recently observed,
“[y]ears on end of near-total isolation exact a terrible price.”




                              16
      B.     Application of the Excessive Force Test In
             Light Of Hope

       The District Court concluded that there was no Eighth
Amendment violation because Young was “known-to-be
violent,” was exposed to “minimal force,” promised to “act
out if released,” and was not punched, kicked or “otherwise
manhandl[ed]” by the COs. Young, 2013 WL 5230796, at
*13. We conclude from our independent review of the
videotape and record evidence that the District Court failed to
draw all reasonable inferences in Young’s favor and that,
when those inferences are properly drawn, there are genuine
disputes of material fact as to whether the Defendants’ use of
the restraint chair in this case violated the Eighth
Amendment.

     Force that is used “maliciously and sadistically for the
very purpose of causing harm” violates the Eighth


Davis v. Ayala, 135 S. Ct. 2187, 2210 (2015) (Kennedy, J.,
concurring) (citing Stuart Grassian, Psychiatric Effects of
Solitary Confinement, 22 Wash. U.J.L. & Pol’y 325 (2006)
(noting the common side-effects of solitary confinement, such
as panic, hallucinations, self-mutilation, and suicidal
behaviors)); see also Glossip v. Gross, 135 S. Ct. 2726, 2765
(2015) (Breyer, J., dissenting) (observing that “it is well
documented that . . . prolonged solitary confinement produces
numerous deleterious harms”). The record in this case,
including details of Young’s visual and auditory
hallucinations and his numerous suicide attempts, makes
palpable “[t]he human toll wrought by extended terms of
isolation.”   Davis, 135 S. Ct. at 2209 (Kennedy, J.,
concurring).




                              17
Amendment. Whitley, 475 U.S. at 320-21 (citation and
internal quotation marks omitted).          While not every
“malevolent touch by a prison guard gives rise to a federal
cause of action,” Hudson, 503 U.S. at 9, the “[a]pplication of
force by . . . prison guards exceeding that which is reasonable
and necessary under the circumstances” may be actionable,
Davidson v. O’Lone, 752 F.2d 817, 827 (3d Cir. 1984). See
also Giles, 571 F.3d at 326 (an officer “may not . . . use
gratuitous force against an inmate who has been subdued”).

        As applied to mechanical restraints, the Supreme Court
in Hope identified particular criteria relevant to the use of
excessive force test, holding that (1) where the inmate had
“already been subdued, handcuffed, [and] placed in leg
irons,” and (2) there was a “clear lack of an emergency
situation” such that “[a]ny safety concerns had long since
abated,” then (3) subjecting the inmate to “substantial risk of
physical harm” and “unnecessary pain” serves no penological
justification. Hope, 536 U.S. at 738; see also Rhodes, 452
U.S. at 346 (“Among ‘unnecessary and wanton’ inflictions of
pain are those that are ‘totally without penological
justification.’”) (quoting Gregg v. Georgia, 428 U.S. 153, 183
(1976)). Measured by this yardstick, Young has raised
genuine disputes of material fact for a jury to ascertain
whether he suffered an Eighth Amendment violation.

       First, like the inmate in Hope, it appears that Young
was already subdued when subjected to mechanical restraint.
He was not violent, combative, or self-destructive at any point
during the incident leading up to his prolonged confinement
in the restraint chair. On the contrary, he was safely secured
and shackled after voluntarily complying with the COs’
instructions to step into the shower. And immediately prior to
being placed in the restraint chair, he was naked and subdued,




                              18
face down on the ground and held by four COs, with his
hands and legs cuffed. See Hope, 536 U.S. at 738; see also
Giles, 571 F.3d at 327 (“striking and kicking a subdued,
nonresisting inmate in the side” was not “reasonable or
necessary under established law”). Given these facts,
“reasonable minds could differ” as to whether Young posed a
risk to himself or others when he was placed in the restraint
chair. See J.E. Mamiye, 813 F.2d at 617 (citations omitted).

       While the District Court found that Young’s threats of
future harm were sufficient to justify his extended placement
in the restraint chair, the record, when drawing all inferences
in Young’s favor, supports a contrary interpretation. Video
recording reflects that after being strapped in the chair for
nearly eight hours, Young did comment that he would likely
be placed back in the restraint chair because “that’s just how
it is,” J.A. 196, and that, following the stress of nearly
fourteen hours of confinement, he was agitated and told two
COs he would “act out” when released, J.A. 604. When
considered on the whole, however, any number of reasonable
inferences could be drawn in Young’s favor from these
statements, not the least of which being (1) that the
Defendants had consistently used the chair to punish Young,
and (2) that Young was upset and angry about an unjustified,
punitive confinement.

        Second, there is ample evidence that the events of
September 20th did not rise to the level of an “emergency
situation,” Hope, 536 U.S. at 738, despite the District Court’s
characterization of “a highly energized situation,” Young,
2013 WL 5230796, at *5 (citation and internal quotation
marks omitted). Young only left his cell because a CO
inadvertently opened his cell door—far from a prison break;
the incident lasted a mere seven minutes, during which two




                              19
COs chatted and laughed while they watched the scene
unfold; and Young voluntarily complied with the COs’
instructions within that short time frame. The COs then
removed Young, shackled and subdued, from the common
area and subjected him in a more controlled space to a prone
strip search without resistance. By this point, a reasonable
jury could find that “[a]ny safety concerns had long since
abated.” Hope, 536 U.S. at 738.

        Finally, there is a dispute of fact as to whether, despite
the lack of an emergency situation and the evidence that
Young was already subdued, the prison officials exposed
Young to a “substantial risk of physical harm” and
“unnecessary pain” by placing him in the restraint chair. See
id. The prison’s own regulations authorize use of the restraint
chair only for “protection of self or others,” J.A. 626, to
“prevent an inmate from injuring [himself] or other persons,”
J.A. 629, and to “safely restrain a combative or self-
destructive person,” id. Yet the COs and prison officials not
only placed Young in the restraint chair but did so for nearly
fourteen hours, far exceeding the eight-hour maximum
permitted without special authorization. See Hope, 536 U.S.
at 738.

        At the outset, Young’s restraints were so tight that he
cried out in pain, and during the extended period he remained
in the restraint chair, Young was naked, with his genitals
partially exposed and an air conditioner blowing cold air on
him. When he was finally released from this extreme
confinement, Young was shaking uncontrollably and
complained that he was “cold down to his bones.” J.A. 287.
His legs, numb from the restricted position his body was
forced to endure over fourteen hours, could no longer hold his
weight and he had to be wheeled back to the RHU. On this




                               20
record, Young is entitled to have a jury determine whether he
was subjected to “a substantial risk of physical harm” without
penological justification and whether the Defendants thus
“violated the basic concept underlying the Eighth
Amendment.” See Hope, 536 U.S. at 738 (quoting Trop, 356
U.S. at 100) (quotation marks omitted).

       In sum, applying the use of excessive force test,
analyzing the record under the criteria identified in Hope, and
drawing all inferences in favor of Young as the nonmoving
party, we cannot say that “there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a).

       C.     The Issue of Qualified Immunity

        The Defendants also ask us—in a single sentence—to
affirm on the ground of qualified immunity. The District
Court did not reach the issue and the availability of the
defense was not briefed on appeal. In Hope, the Supreme
Court held that the officers were not entitled to qualified
immunity because their actions violated “clearly established
statutory or constitutional rights of which a reasonable person
would have known.” 536 U.S. at 739 (quoting Harlow v.
Fitzgerald, 457 U.S. 800, 818 (1982)) (quotation marks
omitted). We will leave this issue for the District Court to
address in the first instance on remand, considering (1)
whether “the state of the law” in 2009, including Hope, gave
the Defendants “fair warning that their alleged treatment of
[Young] was unconstitutional,” 536 U.S. at 741, and (2)
whether Young’s confinement in the restraint chair violated
prison regulations of which the Defendants were aware, see,
e.g., id. at 743-44 (prison officials’ violation of Department of
Corrections’ regulations for restraining inmates at a hitching




                               21
post was relevant to the question of fair warning); Treats v.
Morgan, 308 F.3d 868, 875 (8th Cir. 2002) (“Prison
regulations governing the conduct of correctional officers are
. . . relevant in determining whether an inmate’s right was
clearly established.”). Cf. City & Cnty. of San Francisco v.
Sheehan, 135 S. Ct. 1765, 1777 (2015) (observing that “an
officer act[ing] contrary to her training . . . does not itself
negate qualified immunity where it would otherwise be
warranted”).

       D.     Young’s Remaining Arguments

       Young also argues that the District Court abused its
discretion by refusing to stay the summary judgment
proceedings pending the issuance of the DOJ’s final
investigative report and erred in refusing to allocate funds for
him to retain a mental health expert. We review for abuse of
discretion the District Court’s denial of Young’s motion to
stay and its refusal to allocate funds for an expert. See
Bechtel Corp. v. Local 215, Laborers’ Int’l Union of N. Am.,
544 F.2d 1207, 1215 (3d Cir. 1976) (a district court may stay
proceedings “[i]n the exercise of its sound discretion”); see
also Fed. R. Evid. 706 (giving trial judge broad discretion to
appoint expert).

      The District Court did not abuse its discretion when it
denied Young’s motion to stay the proceedings.9 At that


       9
         Young argues that the factors set forth in Golden
Quality Ice Cream Co., Inc. v. Deerfield Specialty Papers,
Inc., 87 F.R.D. 53 (E.D. Pa. 1980), weighed in favor of
granting a stay:




                              22
time, the only issue remaining in the case, by Young’s


               (1) the interest of the plaintiffs in
       proceeding expeditiously with this litigation or
       any particular aspect of it, and the potential
       prejudice to plaintiffs of a delay; (2) the burden
       which any particular aspect of the proceedings
       may impose on defendants; (3) the convenience
       of the court in the management of its cases, and
       the efficient use of judicial resources; (4) the
       interests of persons not parties to the civil
       litigation; and (5) the interest of the public in
       the pending civil and criminal litigation.

Id. at 56.

        While these factors provide a useful analytical
framework when deciding whether to stay a civil case
pending the outcome of criminal proceedings, Young does
not cite, and we have not found, any authority applying them
in the context of a motion for stay pending an agency’s
investigative report. See, e.g., id. at 55 (denying stay because
there was “no basis in law for the notion that defendants in a
criminal prosecution, antitrust or otherwise, have a due
process right to stay proceedings in related civil actions lest
they be forced to defend themselves on two legal fronts
simultaneously”). Indeed, all of the authority cited by Young
is in the context of parallel criminal proceedings. See, e.g.,
SEC v. Dresser Indus., Inc., 628 F.2d 1368, 1376 (D.C. Cir.
1980); Walsh Secs., Inc. v. Cristo Prop. Mgmt., Ltd., 7 F.
Supp. 2d 523, 527, 529 (D.N.J. 1998). Given the very
different issues and interests implicated by such parallel
proceedings, we decline to import that framework here.




                              23
admission, was “his Eighth Amendment, excessive force
challenge to [his] fourteen hour restraint in a restrictive
movement chair” at SCI-Greene. J.A. 829 (citation and
internal quotation marks omitted). The District Court
properly concluded that the DOJ’s preliminary investigative
report regarding SCI-Cresson was “irrelevant and immaterial
to that sole claim” and that Young effectively requested an
“indefinite” stay because there was no indication when the
DOJ’s final report would be issued. Id. at 829, 839. While
this appeal was pending, however, the DOJ issued its final
investigative report, detailing the “dehumanizing and cruel”
conditions that attend the Pennsylvania Department of
Corrections’ (“DOC”) use of solitary confinement at six
prison facilities, including SCI-Greene, where prisoners are
reportedly confined to a cell, less than 100 square feet, for
twenty-three hours a day, exposed to unsanitary and
inhospitable conditions, and subjected to the excessive use of
restraints. Investigation of the Pa. Dep’t of Corr. Use of
Solitary Confinement on Prisoners with Serious Mental
Illness and/or Intellectual Disabilities, Appellant’s Br., Ex. C,
at 4, 9-11.10 The report observes that solitary confinement
commonly includes the “[u]nnecessary and excessive use of

       10
          Consistent with the Supreme Court’s observation
concerning a similar report relied upon by the Eighth Circuit
in Hope, we take judicial notice of the DOJ’s final
investigative report here. 536 U.S. at 737 n.7 (observing that
the DOJ report was not before the District Court but the
Eleventh Circuit took judicial notice and referenced it several
times in its decision); see also id. at 737 (noting that “the
court relied on . . . the results of a [DOJ] report that found
Alabama’s systematic use of the hitching post to be improper
corporal punishment.”).




                               24
[full-body] restraints . . . as a means to discipline prisoners by
causing discomfort or pain,” id. at 11, and concludes that the
long-term use of solitary confinement on mentally ill
prisoners “violate[s] the Eighth Amendment’s prohibition
against ‘cruel and unusual punishments,’” id. at 3.

        Young argues on appeal that the final DOJ report is
both relevant and admissible. The report reflects, among
other things, that rather than providing mental health
treatment, “staff members routinely respond to [a] prisoner
exhibiting symptoms of . . . mental illness by making his
living conditions even more inhospitable,” including 24/7
confinement; denying the prisoner bedding material, clothing,
and running water; restricting prisoners to even smaller cells;
and subjecting them to the “excessive use of restraints.” Id. at
10-11.      It also describes that during their solitary
confinement, the prisoners’ senses are assaulted with foul
smells from the “inadequate sanitation and ventilation”—
including the stench of human excrement that mentally ill
prisoners smear on the wall and which might remain for
days—and loud noises from the “yelling and banging of
neighboring prisoners.” Id. at 9-10. According to the report,
most cells have no windows, depriving prisoners of any
natural light, though they never enjoy a respite, even at night,
from the relentless overhead lighting within their cells. Id. at
9. Five days a week, those who are willing to submit to a
strip search are “led by tether,” “arms and legs shackled,” to
“an empty and caged outdoor pen” for a single hour. Id. at 9-
10. Solitary confinement includes a total restriction on
contact visitations, id. at 10, which means that the only
human touch these inmates experience is from the COs
shackling them, and a restriction to a single monthly non-
contact visitation, id., which means that, but for an hour a




                               25
month, their only human interactions are limited to the same
COs.

        According to the report, the use of solitary
confinement on mentally ill prisoners “exacerbates their
mental illness and leads to serious psychological and
physiological harms,” “including psychosis, trauma, severe
depression, serious self-injury, and suicide,” id. at 3, 7, and as
a result of their prolonged isolation, the prisoners express an
inability “to conform their conduct to the prison’s rules in a
way that would allow them out of their isolation cell” and
“accumulate[] years of disciplinary time . . . fear[ing] they
[will] never be returned to general population,” id. at 8.
Having been denied mental health services, and with their
mental illness exacerbated by prolonged solitary confinement,
the prisoners are reportedly subjected to excessive restraints
as a form of punishment, with “more than 260 full-body
restraint incidents” over eighteen months, of which “almost
75% lasted longer than 7 hours, and 15% lasted longer than
12 hours.” Id. at 11.

       Young notes the many parallels between the findings
in the final report and his own experience, pointing out that
not only was he subjected to excessive restraint, lasting
almost fourteen hours, but also that he suffers from many
forms of serious mental illness,11 that his mental illness has


       11
          The DOC defines “serious mental illness” as “a
substantial disorder of thought or mood that significantly
impairs judgment, behavior, [or] capacity to recognize reality
or cope with the ordinary demands of life.” Appellant’s Br.
Ex. C at 4-5 (quoting Pa. Dep’t Corr., Access to Mental
Health Care, Policy 13.8.1, Section 2-Delivery of Mental




                               26
been exacerbated by his prolonged solitary confinement, and
that his extensive disciplinary history cannot be considered in
isolation from his history of mental illness, rendering the final
report highly relevant. He also argues that the final report
should be deemed admissible, pursuant to the hearsay
exception for public records. See Fed. R. Evid. 803(8) (a
“record or statement of a public office” is admissible “in a
civil case” if it sets out “factual findings from a legally
authorized investigation” and “the opponent does not show
that the source of information nor other circumstances
indicate a lack of trustworthiness”). Young cites our decision
in Goodman v. Pa. Tpk. Comm’n, 293 F.3d 655, 669-70 (3d
Cir. 2002), as authority for admitting a trustworthy public
report containing legal conclusions into evidence pursuant to
Rule 803(8).

       The Defendants do not dispute that the report is a
public document nor do they challenge its trustworthiness, but
they argue that it makes “general” and “inadmissible” legal
conclusions. Appellees’ Br. 29. The Defendants also argue
that admission of the DOJ’s “opinion” that “restraint chair
confinement ‘often’ is punitive for severely mentally ill RHU
inmates held elsewhere” would be “unduly prejudicial in the
most fundamental sense.” Id. at 29-30.

       Because the District Court did not address any
evidentiary issues pertaining to the final report in deciding
Young’s motion to stay, it should do so on remand,
considering whether the report here, to the extent it contains
relevant findings and conclusions, constitutes a trustworthy

Health Services § A.1.a.(2) (2013)) (alteration in original)
(internal quotation marks omitted).




                               27
public report admissible pursuant to Rule 803(8) and whether
the admission of some or all of the report is not merely
prejudicial to the Defendants, but “unfairly prejudicial,” as
that is the touchstone for exclusion. Goodman, 293 F.3d at
670. The parties may renew their evidentiary arguments on
remand.

       Finally, we agree with the Defendants that the District
Court did not abuse its discretion in denying Young’s request
to appoint a mental health expert pursuant to Federal Rule of
Evidence 706 because a court does not have the power to tilt
the scales in favor of one litigant by funding its expert
witnesses under that Rule. Boring v. Kozakiewicz, 833 F.2d
468, 474 (3d Cir. 1987). However, the District Court could
appoint an expert for the purpose of assisting the Court, and
the rule is clear that an expert so appointed should be paid
either from “funds provided by law”12 or “by the parties in
such proportion and at such time as the court directs, and
thereafter charged in like manner as other costs.” Young, 59
F.3d at 1169-70 (quoting Fed. R. Evid. 706(b)) (internal
quotation marks omitted); see also Boring, 833 F.2d at 474.

V.    Conclusion

      For the foregoing reasons, the District Court
improvidently granted summary judgment in favor of the
Defendants by failing to apply the Supreme Court’s

      12
          The Western District maintains a “fund to cover
reasonable costs” incurred in pro bono civil rights
representations. See Pro Bono Counsel in Prisoner Civil
Rights Cases in the Western District of Pennsylvania,
http://www.pawd.uscourts.gov/Pages/ProBonoPC.htm (last
accessed August 24, 2015).




                             28
controlling precedent in Hope and failing to draw all
reasonable inferences from the facts in favor of Young. The
District Court’s order of summary judgment will be vacated
and the case remanded for further proceedings consistent with
this opinion.




                             29